      Case 2:20-cv-01024-WHA-CSC Document 4 Filed 04/13/21 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

MANETIRONY CLERVRAIN,                         )
Reg. No. 96396-004,                           )
                                              )
       Plaintiff,                             )
                                              )   CIVIL ACTION NO.
v.                                            )   2:20-CV-1024-WHA-CSC
                                              )         (WO)
STEVEN T. MARSHALL,                           )
                                              )
       Defendant.                             )

                                          ORDER

       On March 17, 2021, the Magistrate Judge entered a Recommendation that Plaintiff

Manetirony Clervrain’s civil action be dismissed without prejudice pursuant to the “three

strikes” provision of the Prison Litigation Reform Act, 28 U.S.C. § 1915(g) for failure to

pay the required filing and administrative fees upon initiation of the case. (Doc. # 3.)

Clervrain has filed no timely objections to the Recommendation. Upon an independent

review of the record and upon consideration of the Magistrate Judge’s Recommendation,

it is ORDERED as follows:

       1. The Magistrate Judge’s Recommendation (Doc. # 3) is ADOPTED; and

       2. This case is DISMISSED WITHOUT PREJUDICE for Clervrain’s failure to pay

the required filing and administrative fees upon initiation of the case.

       Final judgment will be entered separately.

       DONE this 13th day of April, 2021.

                                     /s/ W. Harold Albritton
                                    W. HAROLD ALBRITTON
                                    SENIOR UNITED STATES DISTRICT JUDGE
